Case 1:18-cv-10225-MLW Document 360-5 Filed 08/23/19 Page 1 of 5




   EXHIBIT E
Case
Case1:18-cv-10225-MLW
     1:18-cv-10225-MLW Document
                       Document360-5
                                98-7 Filed
                                     Filed06/14/18
                                           08/23/19 Page
                                                    Page12of
                                                          of45




                    EXHIBIT G
   Case
   Case1:18-cv-10225-MLW
        1:18-cv-10225-MLW Document
                          Document360-5
                                   98-7 Filed
                                        Filed06/14/18
                                              08/23/19 Page
                                                       Page23of
                                                             of45




Chapter 17 Removal Process: Post Order Custody Reviews (POCR)
References:

INA: Sections 212, 241

Regulations: 8 CFR Part 241

Other: HQCDU Intranet Web Site; Federal Register notices: Continued Detention of
Aliens Subject to Final Orders of Removal, 66 FR 56967 (November 14, 2001) and
Notice of Memorandum, 66 FR 38433 (July 24, 2001).

17.1 Post Order Custody Regulation. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 2
17.2 Final Order Definition                                                                 3
17.3 Removal Period                                                                         4
17.4 Field Procedures.                                                                      6
17.5 Other Factors for Consideration During Post Order Custody Review.                      8
17.6 Penalties for Failure to Cooperate in Obtaining a Travel Document.                     9
17. 7 Likelihood of Removal.                                                            10
17. 8 Possibte 15ec/sioilSofDeciding O]ficials AtPielatevel (Ufi   to TJiij; 180)~ _   11
17.9 Serving Notice of Final Decision.                                                  12
17.10 Postponement of Review.                                                           13
17.11 Headquarters Custody Determination Unit (HQCDU).                                  14
17.12 Orders of Supervision                                                             16
17.13    Future Reviews.                                                                18
17.14 Sanctions Against Countries That Fail to Issue Travel Documents. _ _ _ _ 20
17.15 Failure to Cooperate.                                                             21
  Appendix 17-1 Zadvydas v. Davis                                                       25
  Appendix 17-2 Sample G-166C                                                           44
  Appendix 17-3 Sample Declaration                                                      45
  Appendix 17-4 Sample Affidavit                                                        46
   Case
   Case1:18-cv-10225-MLW
        1:18-cv-10225-MLW Document
                          Document360-5
                                   98-7 Filed
                                        Filed06/14/18
                                              08/23/19 Page
                                                       Page34of
                                                             of45




17.4 Field Procedures.

These procedures apply to all detained aliens except Mariel Cubans whose parole is
governed by 8 CFR 212.12.

(a)     Travel Documents. Field offices will work to obtain a travel document for all
aliens in custody with a final order. For countries where history shows that obtaining a
travel document takes longer than 30 days, requests for assistance must be forwarded to
the HQ Travel Document Liaison Unit at the same time as a request is sent to the local
consulate. For all cases, the field should immediately forward a timely request for
assistance to HQ Travel Document Liaison Unit upon determination that a problem
exists in obtaining a document within the statutory removal period. The Information for
Travel Document or Passport, Form I-217, is to be filled out accurately and completely,
following an interview with the alien. The field office is responsible for making the
appropriate follow up with the HQ Travel Document Unit regarding the status of the
travel document and in making the appropriate annotations in the A-file and in DACS.

(b)      Warning for Failure to Depart, Form I-229(a). Every alien in custody shall be
served an I-229(a) and Instruction Sheet to Detainee. These forms can be obtained from
the Intranet at:
https://dhsonline.dhs.gohttps//dhsonline.dhs.gov/portal/jhtml/community.jhtml?index=43
&community=ICE&id=2011880003. The forms must be served no later than 30 days
after receipt of a final order. The alien must be served either via personal service or
certified mail, return receipt. The Instruction Sheet to Detainee gives the alien notice of
what he or she is required to do in order to assist in the removal process and gives the
alien the opportunity to comply with the request.

(c)      Notice of Review (File or Interview). Every alien in custody must be served a
Notice of Review (File or Interview, at the discretion of the deciding official) no later
than 60 days after issuance of a final order (even on cases that the removal period has not
yet begun or has been suspended). This notice will provide instructions to the alien on
evidence or documentation that may be submitted by the alien for consideration during
the file review. If the alien or his or her representative requests additional time to prepare
materials beyond the time when the deciding official expects to conduct the records
review, such a request will constitute a waiver of the requirement that the review occur
prior to the expiration of the removal period. The deciding official must determine if the
review will be based solely on a file review or if it will include a telephonic, video
teleconference, or personal interview.

(d)      POCR Review (File or Interview). For every alien in custody with a final order, a
POCR Worksheet package shall be completed, pursuant to criteria and factors found in 8
CFR 241.4 (threat/flight risk) no later than 90 days after the issuance of a final order (if in
custody when final order issued) or no later than 90 days after coming into custody with an
outstanding final order. The package will be forwarded expeditiously to the deciding
official for review and signature. A POCR is not to be completed without the aliens A-
   Case
   Case1:18-cv-10225-MLW
        1:18-cv-10225-MLW Document
                          Document360-5
                                   98-7 Filed
                                        Filed06/14/18
                                              08/23/19 Page
                                                       Page45of
                                                             of45




file. If, under extenuating circumstances, an A-file is not obtainable and a temporary file
has to be created, the temporary file is to have copies of all immigration history
documents, as well as other pertinent supporting documentation, investigative reports,
and other pertinent memoranda, before a review is done.
